Citation Nr: 1724235	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-50 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for right ankle injury residuals.

3.  Entitlement to service connection for left ankle injury residuals.

4.  Entitlement to service connection for right small finger disability.

5.  Entitlement to service connection for right index finger disability.

6.  Entitlement to service connection for right thumb disability.

7.  Entitlement to service connection for right hip disability.

8.  Entitlement to service connection for left hip disability.

 9.  Entitlement to service connection for left shoulder disability.

10.  Entitlement to service connection for torn left bicep.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to June 1982, and from November 1983 to May 2003. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this case was subsequently transferred to the VARO in New Orleans, Louisiana.

In October 2014, the Veteran testified at the New Orleans RO during a videoconference hearing with the undersigned; a transcript of that hearing is of record.

In August 2015, the Board remanded the appeal for additional development.  The RO subsequently granted service connection for left ear hearing loss, low back injury residuals, a skin disability, and right knee injury residuals.  Thus, those issues are no longer on appeal.

The issues of entitlement to service connection for a left shoulder disability, a right small finger disability, a right index finger disability, and a right thumb disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability as defined by VA regulation.

2.  There is no currently diagnosed ankle disability.

3.  There is no currently diagnosed hip disability.

4.  The Veteran's torn left bicep originated during his active military service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.
4.  The criteria for service connection for a right hip disability are not met. 38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for service connection for a left hip disability are not met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  Service connection is warranted for the Veteran's torn left bicep.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's service treatment records are missing.  The July 2015 Remand instructed the AOJ to "review its efforts and determine whether additional action in this regard is warranted and that notification to the Veteran . . . is accomplished."  The AOJ has been unable to obtain these records despite extensive efforts to locate them.  The AOJ made a Formal Finding of Unavailability, and notified the Veteran of such in February 2009.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  

When a Veteran's STRs are unavailable through no fault of his own, VA's duty to assist is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


The Veteran filed his claim for service connection for bilateral hearing loss disability in April 2008.  The Veteran is already service-connected for hearing loss of the left ear.  It is established that he was exposed to damaging noise during service.  However, this claim must be denied based on lack of current disability.

On the authorized audiological evaluation in November 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.

There are no audiograms located in the Veteran's VA treatment records.

The audiometric scores on the VA examination noted above reflect that the auditory thresholds at each frequency were less than 26 decibels, and speech recognition was 94 percent.  Thus, this evidence reflects that the Veteran has not had a right ear hearing loss disability since he filed his claim for service connection.  Thus, the weight of the evidence is against a current right ear hearing loss disability.

Hips, Ankles

The Veteran contends that he is entitled to service connection for bilateral ankle and hip disabilities that resulted from repetitive jumping and landing throughout his 20 years of service as a Marine.  Service personnel records establish that the Veteran as a paratrooper, infantryman, and military policeman.

Review of the treatment records associated with the claims file reveals no evidence of hip or ankle disabilities.  The November 2015 VA examinations determined that the ankles and hips were within normal limits with no current disability.  

To the extent the Veteran alleges these conditions, it appears to be based on self-diagnosis, and not on any statement from qualified medical professionals.  The Veteran is a layperson, lacking any specialized medical knowledge or training, and is not competent to render a diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no objective indication of a current ankle or hip disability.  Therefore, given the lack of a current diagnosis, service connection cannot be awarded. 

Torn Left Bicep

The Veteran contends that he tore his left bicep while rappelling during a training exercise.

As noted above, the Veteran's service treatment records are missing.  However, the  testimony as to his in-service left bicep injury is competent, credible, and consistent with the circumstances of his service.  Moreover, a May 2000 service personnel record establishes that the Veteran had recently returned to full duty status after major surgery for a torn bicep.

The November 2015 VA muscle examiner found that the Veteran's torn left bicep was likely related to service.  He based this opinion on "[history] of events, xray changes and in some cases surgery in mil[itary] [service]."

Here, the competent evidence shows that the Veteran sustained a left bicep injury during active service, and the November 2015 VA examination indicates that his current left bicep disability originated during active service.  No competent medical evidence is of record which refutes such a finding. 


Based on the foregoing, the Board finds that the record supports a grant of service connection for torn left bicep.


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for right ankle injury residuals is denied.

Entitlement to service connection for left ankle injury residuals is denied.

Entitlement to service connection for right hip disability is denied.

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for torn left bicep is granted.


REMAND

The Veteran contends that he dislocated his left shoulder as a result of falling during a night time scouting mission.  He maintains that he injured his right thumb while playing baseball during active service.  He maintains that he dislocated his right small finger as a result of falling down a cliff during a night time jungle security patrol.  He contends that his current right index finger disability resulted from surgery to remove a growth under the knuckle of his right index finger that occurred during service.  See October 2008 VA Form 21-4138. 

An addendum examination and opinion is required to determine whether the Veteran has a left shoulder disability, right small finger disability, right index finger disability, and right thumb disability that is related to service.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the July 2015 Remand, the Board directed that a VA examination be conducted to determine the nature and etiology of the Veteran's currently diagnosed left shoulder, right finger, and right thumb disabilities.  Unfortunately, the July 2015 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner noted that the Veteran has degenerative joint disease in his right small finger, right index finger, and right thumb.  He opined that these disabilities are not related to service because they are "age typical ALONE."  Notably, this opinion does not adequately address the Veteran's allegations of having continuous right little finger and right index finger pain and trouble grasping objects with his right thumb since service.  Nor does this opinion address the Veteran's report of having surgery on his right index finger during service.  

In addition, the examiner found that the left shoulder was normal with no current disability (to include arthritis) and provided no etiology opinion.  However, the record contains examination findings of decreased range of motion; X-ray findings of mild separation; and diagnoses of left shoulder acromioclavicular articulations and laxity repair, shoulder dislocation, mild widening of the acromioclavicular joint with distal clavicular inferiorly directed exostosis, and osteoarthritis.  Given the conflicting diagnosis and the Veteran's allegations of having continuous left shoulder problems since service, it is unclear what, if any, current left shoulder disability the Veteran has.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with a VA examiner who is qualified to determine the nature and etiology of the diagnosed left shoulder, right small finger, right index finger, and right thumb disabilities.  A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination.




The examiner should answer the following question: 

a) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left shoulder, right small finger, right index finger, and right thumb disability (to include arthritis) was incurred during service or in the first post-service year?  

The examiner should address the Veteran's complaints of continuous left shoulder problems, right little finger and right index finger pain, and trouble grasping objects with his right thumb since service, as well as the Veteran's report of having surgery on his right index finger during service.  See October 2008 VA Form 21-4138.  The examiner should also address a March 2008 VA treatment record wherein the Veteran claimed a garage door fell on his hands and the clinician noted ecchymotic areas over the tips of the right second, third, and fourth fingers.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2. Readjudicate the claims.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


